United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-3516EM
                                   _____________

Carol Joan Juenger; Jerome L. Juenger, *
                                       *
                   Appellants,         * Appeal from the United States
                                       * District Court for the Eastern
      v.                               * District of Missouri.
                                       *
Edmund R. Hindert,                     *      [UNPUBLISHED]
                                       *
                   Appellee.           *
                                 _____________

                            Submitted: March 13, 1998
                                Filed: March 18, 1998
                                 _____________

Before FAGG and ROSS, Circuit Judges, and EISELE,* District Judge.
                              _____________

PER CURIAM.

       Carol Joan Juenger appeals the district court's denial of Juenger's motion for a
new trial based on the inadequacy of the jury's verdict. She also contends the district
court improperly admitted adverse medical testimony in this diversity-based personal
injury lawsuit. We review the district court's rulings under well-established standards,
including de novo review of state law questions. Based on the record before us, we
find no error that would require reversal. Accordingly, we affirm. See 8th Cir. R. 47B.



      *
        The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas, sitting by designation.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-